Citation Nr: 1205123	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  08-23 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to April 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for the Veteran's service-connected hypertension.  The Montgomery, Alabama RO has jurisdiction in this case.  

The Board notes that the record includes conflicting evidence as to whether or not the Veteran suffers from renal insufficiency as a result of his service connected hypertension.  Such nevertheless raises the question of service connection for renal insufficiency on a secondary basis.  The RO has yet to properly adjudicate this issue.  The issue of entitlement to service connection for renal insufficiency, to include as being secondary to hypertension, is referred to the RO.


FINDING OF FACT

The evidence of record does not show that the Veteran's hypertension has been manifested by diastolic blood pressure of predominantly 110 or more, or systolic blood pressure of predominantly 200 or more.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for hypertension have not been met. 38 U.S.C.A.  §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3, 4.7, 4.104, Diagnostic Code 7101 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2007.  The letter fully addressed the notice elements.  The letter advised the Veteran of the information required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also informed of how VA determined disability rating and effective dates.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The RO associated the Veteran's service treatment records, and private treatment records with the claims file.  No other evidence was identified in connection with this claim.  

The Veteran underwent VA examinations in March 2007 and May 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Recognition is given to the fact that it appears that the Veteran's claims file was not available for review in connection with the March 2007 or May 2011 examinations.  Such is not necessarily fatal in determining the adequacy of a VA examination.  The Veteran's records appear to have been reviewed in connection with the May 2011 VA examination.  Although the claims file was not reviewed, the examiner states that the Veteran's medical records were reviewed (possibly electronically).  In any event, the examinations were thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The Board therefore finds that the examinations were adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was also offered a Board hearing in connection with the claim.  He was scheduled for a Travel Board hearing for April 6, 2011.  He did not report.  



In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Increased Rating

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In an October 1985 rating decision, service connection was established for hypertension for which a 10 percent evaluation was assigned, effective from May 1985 (the day after service discharge).  The 10 percent rating has been in effect since that date.  The Veteran filed a claim for an increased rating in January 2007, claiming that his blood pressure was out of control.  

The Veteran underwent a VA examination in March 2007.  The Veteran indicated that his hypertension was first discovered during service during a routine physical examination in 1981.  He related that since its onset in 1981, his condition had improved.  At the time of the examination, he was treated for the condition with medication to include, ACE inhibitor, alpha blocker, Angiotensin II Receptor, beta blocker, calcium channel blocker, and Thiazide diuretics.  He reported side effects from his medications to include sedation and sexual dysfunction.  He stated that he had not been hospitalized or had surgery for his hypertension, had no traumatic injury of the heart, and no history of cardiac neoplasm.  He did have a history of hypertensive renal disease.  He had no history of headache, epistaxis, stroke, hypertensive cardiovascular disease, or other hypertensive related diseases.  He did require continuous medication to control his hypertension.  Symptoms related to his hypertension included fatigue and ankle or foot edema.  

Physical examination revealed the Veteran to be well developed and well nourished.  He had a respiratory rate of 20.  His heart rhythm was regular.  There was no click or pericardial rub.  A murmur was present.  Breath sounds were clear and he had peripheral edema of 1+.  Blood pressure readings were 119/71; 107/69; and 113/83.  X-ray examination showed no significant pulmonary or pleural disease.  The chest revealed normal cardiopericardial silhouette size.  The heart size was normal.  The diagnosis was essential hypertension.  Other complications related to his hypertension were his kidneys.  There was no hypertensive heart disease present.  The examiner indicated that his hypertension had no significant effects on his occupation or usual daily activities.  

In April 2007, a medical statement was received from A.W., MD in support of the Veteran's claim.  Dr. A.W. indicated, in pertinent part, that he treated the Veteran for his hypertension, diabetes, and gout.  He stated that the Veteran was also being followed by a kidney specialist for his smoldering renal insufficiency.  He related that the Veteran's blood pressure had been difficult to control, but with aggressive treatment, was now under control.  He also related that the Veteran was able to work without restriction in the full capacity of his job.  

In May 2007, a medical report was received from the Huntsville Renal Clinic, from L.J.W., MD.  Dr. L.J.W. indicated, in pertinent part, that he treated the Veteran for his kidney disease.  He stated that the Veteran felt well, with no medical problems in the past few months.  He stated that the Veteran related that his blood pressure had dramatically improved at home with systolic readings in the 120's and 130's.  He had no problems with lower extremity edema, no shortness of breath, and no chest pains.  He denied nausea, vomiting, and had a good appetite.  He denied any orthostasis or syncope.  He was examined and his pulse was 60 and blood pressure was 130/70.  His heart revealed a regular rate and rhythm without murmur, gallop, or rub.  He stated that the Veteran's blood pressure had improved and he was requested to continue the current medication regimen and to follow a low sodium diet.  

The Veteran underwent a VA examination in May 2011.  It was noted that he had a reported blood pressure reading of 211/91 in March 2011.  The Veteran reported that he had hypertension for 26 years and that his doctor had been aggressive with his treatment.  An aggravating factor for his hypertension was anxiety.  He reported that his hypertension had become more difficult to control and was labile with variation.  He had some episodes of hypotension.  It was noted that the course of his condition had improved since its onset.  He was currently treated with medication which included a beta blocker, calcium channel blocker, and other medications.  Side effects from his medication were dizziness, weakness, and sexual dysfunction.  There was a history of hypertensive renal disease.  There was no history of stroke, nosebleeds, or headache related to his hypertension.  There was no cardiac history.  He was treated with continuous medication to control his hypertension.  He had dyspnea, but only on severe exertion.  Physical examination revealed a blood pressure reading of 161/81.  There was no evidence of congestive heart failure, or abnormal breath sounds.  There was a 2/6 systolic murmur in the lower left sternal border.  Blood pressure readings were taken and reported as 161/81; 171/93; and 158/87.  His heart size was normal.  His diagnosis was essential hypertension.  The examiner reported that his hypertension had no effect on his occupation or daily activities.  

In this case, the Veteran's hypertension has been evaluated under Diagnostic Code 7101 for the entirety of the appeal period.  Under this code, a 10 percent rating is warranted when the disability is manifested by diastolic pressure predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating requires that the evidence show that the diastolic pressure is predominantly 110 or more, or that systolic pressure is predominantly 200 or more.  A 40 percent rating is warranted when the diastolic pressure is predominantly 120 or more, and a 60 percent rating requires diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011). 

As an initial matter, the evidence reflects that throughout the appeal period, the Veteran has been using medication daily for control of his hypertension.  

Following a careful and comprehensive review of the evidence, the Board finds that the Veteran's hypertension was not shown to be more than 10 percent disabling for any portion of the appeals period.  Evidence of record shows that out of a number of blood pressure readings reported for this time period, the diastolic readings were predominately below 110.  Thus, the evidence does not show that a higher, 20 percent disability rating is warranted based on the Veteran's diastolic blood pressure.  Additionally, the competent medical evidence of record has not shown that the Veteran's systolic pressure was predominantly 200 or more for the during the appellate period.  The file contains only one systolic reading of over 200 (March 2011).  As such, the Veteran's systolic blood pressure readings do not meet the criteria for the next higher, 20 percent disability rating.  

The Board has considered the Veteran's statements that his hypertension is worse than reflected by the previous rating.  Specifically, he has asserted that the blood pressure readings are out of control.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his hypertension- according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's hypertension has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, the assignment of a rating in excess of 10 percent for the entire appeals period, is not warranted on a schedular basis.  

The Board has contemplated whether the claim on appeal should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertension with the established criteria found in the rating schedule.  The Board finds that the Veteran's hypertension is fully addressed by the rating criteria under which this disability is rated.  There are no additional symptoms of his service-connected hypertension that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's aforementioned disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected hypertension for the periods under consideration.  Consequently, the Board concludes that referral of these claims for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran reports full-time employment as bus driver.  See Report of VA Examination dated in May 2011.  The Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, the Rice case is not for application.  


ORDER

An increased rating for hypertension is denied.  



____________________________________________
MCHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


